CREDIT AGREEMENT among VECTREN UTILITY HOLDINGS, INC., as Borrower, INDIANA GAS COMPANY, INC., as Guarantor, SOUTHERN INDIANA GAS AND ELECTRIC COMPANY, as Guarantor, VECTREN ENERGY DELIVERY OF OHIO, INC., as Guarantor, THE LENDERS SIGNATORY HERETO, MIZUHO CORPORATE BANK, LTD., UNION BANK OF CALIFORNIA, N.A. and WACHOVIA BANK, N.A., as Co-Documentation Agents LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent Dated as of November 10, 2005 J.P.
